Citation Nr: 1708555	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right fourth metacarpophalangeal (MCP) joint injury.  

2.  Entitlement to service connection for fractured right fifth MCP joint.

3.  Entitlement to service connection for right lower leg mononeuritis, claimed as right leg numbness.

4.  Entitlement to service connection for left plantaris rupture.

5.  Entitlement to service connection for rib contusion.

6.  Entitlement to service connection for warts of the hands, feet, and legs.

7.  Entitlement to an initial, compensable rating for left index finger scar.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

With respect to the Veteran's claim for an initial, compensable rating for tinea versicolor, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) reversing and remanding an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA appealed Johnson to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision. On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the issue of an initial, compensable rating for tinea versicolor may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay. Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of entitlement to service connection for right lower leg mononeuritis, claimed as right leg numbness, and warts of the hands, feet, and legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  Right fourth MCP joint injury resolved without chronic residuals; a right fourth MCP joint disability is not shown by the record.  

2.  Fractured right fifth MCP joint resolved without chronic residuals; a right fifth MCP joint disability is not shown by the record.

3.  Left plantaris rupture resolved without chronic residuals; disability of the left plantaris is not shown by the record.

4.  Rib contusion resolved without chronic residuals; disability of the ribs is not shown by the record

5.  The Veteran's service-connected left index finger scar is not shown to be deep or cause limited motion, or measure an area or areas exceeding six square inches (39 square centimeters), is not unstable or painful, or productive of a separately ratable loss of function.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right fourth MCP joint injury are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria to establish service connection for a fractured right fifth MCP joint are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria to establish service connection for left plantaris rupture are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria to establish service connection for rib contusion are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for the assignment of an initial, compensable rating for the service-connected left index finger scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With respect to the remaining claims for service connection, in an August 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claims in the letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records.  No other private and/or VA treatment records have been identified.  

In addition, the Veteran was afforded a VA examination in September 2009 to determine the nature and etiology of his claimed disorders.  The Veteran was provided a subsequent examination in March 2016 to determine the severity of his service-connected scar.  As the examinations include consideration of the Veteran's history, were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis and organic diseases of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

A. Right Fourth and Fifth MCP Joints

The Veteran contends that he is entitled to service connection for residuals stemming from injury of the right fourth and fifth MCP joints in service.

The Veteran's service treatment records reflect that in September 1992, the Veteran presented with complaint of trauma to the right hand.  He reported that he got his hand caught in a door and the door slammed on his hand.  There was tenderness on palpation and with range of motion.  He was referred for x-ray to rule out boxer's fracture to the fifth digit of the right hand, at which time fracture was confirmed, and he was placed in a splint.  

On periodic examination in May 1995, a history of fifth metacarpal fracture, not considered disabling, was noted.  No abnormalities with respect to the hand were found on periodic examinations in April 1997, June 2002 and March 2007.  On report of medical history in March 2007, a history of healed right boxer's fracture, not considered disabling, was noted.

On retirement examination in January 2009, effusion of the right hand and tenderness of the fourth metacarpal with full range of motion was noted.  Fracture of the metacarpal bone was also noted on summary of defects and diagnoses.  On report of medical history at that time, a history of contusion to the right hand one week ago, with swelling, was indicated. 

In March 2009, the Veteran reported that a few weeks prior, he hit his posterior right hand at the fourth MCP on a rearview mirror of a car while running.  His hand had become swollen and painful.  X-ray was negative for fracture.  Four weeks later, a contusion was still present on the posterior palm on the ulnar aspect.  He was unable to fully extend his fingers and was unable to use his hand to scrub, such as you would with a sponge.  Pain was present with movement of his hand and pressure on the contusion.  He was assessed with hand sprain.

Following service, the Veteran was afforded a VA QTC examination in September 2009.  At that time, the Veteran reported that he fractured the right fifth metacarpal in service in 1992, when his hand was crushed by a door on his ship.  He was treated with a splint for one month.  The condition did not cause pain, but he experienced "tendon snapping" over the knuckle when in full motion.  The Veteran reported that he did not experience any overall functional impairment from this condition.  He could tie shoelaces and fasten buttons without difficulty.  He could pick up a piece of paper and tear it without difficulty.

With regard to the right fourth metacarpal, the Veteran reported that in February 2009, he hit his right hand on a parked car while running.  The condition did not cause pain and he was not receiving any treatment for the condition, though he did note loss of dexterity.

On examination of hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurements between the tip of the right thumb and each finger was 0 centimeters.  The examiner indicated that the Veteran's right hand strength was within normal limits.  Range of motion testing was full for all ranges of motion of the hand and each finger-to include the right ring and little fingers-with no additional limitation of motion on repetition.  The examiner indicated that joint function was not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right hand x-ray findings were within normal limits.

The examiner noted that, for the Veteran's claimed right fourth and fifth MCP joint conditions, there was no diagnosis because there was no pathology to render a diagnosis.

In his July 2010 notice of disagreement, the Veteran reported that the dexterity of his right hand was negatively affected by the fourth and fifth MCP joint injuries, which occurred in the line of duty during service.  

In this case, the evidence of record clearly establishes in-service injury to the right fifth MCP joint with fracture in 1992, as well as injury to the right fourth MCP joint in 2009.  The presence of an in-service injury, standing alone, is insufficient for an award of service connection; there must be a current disability resulting from the in-service injury.  See Holton, supra.  Here, a resulting chronic disability has not been shown, as the 2009 VA examiner found no pathology to render a diagnosis with respect to the right fourth and fifth MCP joints.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

The Board has considered the Veteran's lay statements regarding his symptomatology in the right hand/fingers including the loss of dexterity. As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms, such as a perceived loss of dexterity, and the Board deems him credible in that regard. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, symptoms alone do not establish a current disability absent underlying pathology. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Indeed, in this case, the medical evidence reveals the Veteran's hand condition, including his dexterity, to be within normal limits from a clinical standpoint, and without sufficient pathology to render a diagnosis.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Plantaris Rupture

The Veteran also claims service connection for left plantaris rupture, stemming from injury in service.

The Veteran's service treatment records reflect that in February 2004, the Veteran presented for treatment with complaint of swelling and pain to the left calf following an attempt to push off of his left foot, resulting in a feeling of something "loosening" and a "corkscrew-type sharp, stabbing pain up the calf muscle."  On examination, there was tenderness to palpation in the area of the gastrocnemius and calcaneal tendon insertion.  There was a knot at the area.  There was full range of motion of the foot and distal pulses were equal, steady, and strong bilaterally.  Strength was 3 out of 5, and Achilles deep tendon reflexes were 2+.  The Veteran was assessed with tear/strain at the area of insertion of the calcaneal tendon to the gastrocnemius (partial). 

The Veteran was subsequently seen in the orthopedic clinic.  He continued to experience pain and had developed some posterior swelling.  There was no numbness, tingling, or paresthesia.  He ambulated with a cane.  There was mild swelling and ecchymosis, and he complained of pain with palpation chiefly at the medial side of the mid-calf area.  He had an intact Achilles tendon by palpation, and motor strength was 5 out of 5.  He was assessed with plantaris tendon rupture.  Conservative treatment including a CAM walker, crutches, heat, ice, and active range of motion exercises were recommended. 

Subsequent physical therapy records reflect that the Veteran was placed in a soft boot for 4 weeks.  He underwent physical therapy, and a May 2004 report reflects that the Veteran returned to cycling and running, and that he had a great reduction in pitting edema.  He was discharged from therapy.

On January 2009 retirement examination, the left lower extremity was noted to be normal, though nontraumatic tendon rupture plantaris was noted on summary of defects and diagnoses.  On report of medical history at that time, left plantaris tendon rupture, no sequelae, was noted.

On VA QTC examination in September 2009, the Veteran reported that he was diagnosed with left plantaris rupture in February 2004.  The injury occurred due to sudden, quick movement.  The extent of the injury did not involve underlying structures such as blood vessels, bone, fascia, or nerve.  The condition did not cause pain.  From the muscle injury, there was no loss of strength, weakness, fatigue, pain, or impairment of coordination.  There were no complications from the muscle injury.  At the time of injury, he was treated with an air bag boot, lower leg removable cast, and physical therapy.  The Veteran reported that he did not experience any overall functional impairment from this condition.

Objectively, neurological examination of the left lower extremity was normal.  Peripheral nerve involvement was not evident on examination.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  There was no involvement of any tendon, bone, joint, or nerve damage.
The examiner concluded that, with respect to the claimed left plantaris rupture, there was no diagnosis because there was no pathology to render a diagnosis.

In his July 2010 notice of disagreement, the Veteran reported that though the left plantaris rupture appeared to be healed, there was pain in that area during times of exertion, which limited his running and cycling performance.

In this case, while there is evidence of in-service diagnosis and treatment of left plantaris rupture, the VA examiner found no abnormalities on examination and no pathology to assign a diagnosis.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also McClain, 21 Vet. App. 319, 321   (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Moreover, the Board has considered the Veteran's lay statements regarding his symptomatology in the left lower extremity. See Layno, 6 Vet. App. at 469; Davidson, 581 F.3d at 1316. As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms such as pain during times of exertion, and the Board deems him credible in that regard. See Layno, 6 Vet. App. at 469.  However, symptoms alone do not establish a current disability absent underlying pathology. See Sanchez-Benitez, 13 Vet. App. at 285. Indeed, in this case, the medical evidence reveals the Veteran's left lower extremity to be within normal limits from a clinical standpoint, and without sufficient pathology to render a diagnosis.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich, 104 F.3d at 1332 (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 53-56. 

C.  Rib Contusion

The Veteran likewise contends that he is entitled to service connection for residuals of a rib contusion suffered in service.

The Veteran's service treatment records document that in November 1985, he complained of left-sided chest pain with a history of trauma from boxing.  Objectively, there was no erythema, bruising or edema when comparing the right side to the left.  However, while tangibly observing his case, the treatment provider noted a lump on the fifth left rib on the front chest.  Palpation of the area led to pain.  Breath sounds were decreased on the left side.  He was assessed with contused ribs.  Chest x-ray was within normal limits, and no fractures or infiltrates were evident.

No related abnormalities were found on June 1992 periodic examination or subsequent examinations in 1995, 2002, or 2007.  

On January 2009 retirement examination, no abnormalities with respect to the ribs were found.

On VA QTC examination in September 2009, the Veteran reported that he was diagnosed with a bruised rib in service in 1985.  

Objectively, breath sounds were symmetric.   There were no rhonchi or rales.  Expiratory phase was within normal limits.  Pulmonary function testing was within normal limits.  A chest x-ray was also within normal limits.  Right rib series showed no evidence for fracture or other significant bone or soft tissue abnormality or complication thereof.  Left rib series revealed that the anterior end of the left seventh rib appeared to have been excised.  No fracture or significant rib abnormality was observed.  Evidence of resection of the anterior end of the left seventh rib was noted.

For the claimed rib contusion, the examiner determined that there was no diagnosis because there was no pathology to render a diagnosis.  In addendum, the examiner diagnosed resolved rib contusion.

In his July 2010 notice of disagreement, the Veteran reported that the rib contusion incurred during a Navy-required course of instruction.  

In this case, while there is evidence of contusion of the rib in service, the VA examiner's findings were normal with no pathology to assign a diagnosis related to this injury.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain, 21 Vet. App. 319, 321 (2007).  Here, the Veteran has not provided specific information as to the symptoms he experiences related to the prior rib injury, see Layno, 6 Vet. App. at 469; Davidson, 581 F.3d at 1316, and competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought.  Therefore, there can be no valid claim for service connection for the disability.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

In the absence of a current disability related to the in-service rib contusion, service connection is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.


III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform evaluation is warranted.

The Veteran's service-connected left index finger scar is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7802.

The applicable rating criteria include Diagnostic Code 7801, which provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

By way of history, the Veteran's service treatment records reflect that the Veteran lacerated the dorsum mid-phalanx of the left second finger with a pocket knife in February 1988.  The laceration was through the extensor hood to the phalanx.  He received sutures for the laceration.

The pertinent evidence of record consists namely of two VA examinations.  On VA QTC examination in September 2009, the Veteran reported that he suffered from deep laceration of the left index finger in the 1980s.  Due to nerve disease, there was anesthesia.  However, he denied tingling and numbness, abnormal sensation, pain, weakness, and paralysis of the affected parts.  The finger went numb in the cold.  The symptoms occurred intermittently, as often as in cold weather, with each occurrence lasting days.  The number of attacks within the past year was four.  He reported functional impairment including inability to use the fingers and difficulties with typing.  There was no difficulty with tying shoelaces or fastening buttons.  He could pick up a piece of paper and tear it without difficulty.

On examination, hand dexterity and strength was within normal limits.  With the thumb attempting to oppose the ringers, there was no gap between any of the fingers.  Range of motion was within normal limits.  The scar measured 1.5 centimeters by .1 centimeter.

In his July 2010 notice of disagreement, the Veteran reported that the numbness in his left index finger remained.  

On VA examination in March 2016, the Veteran reported that the finger frequently went numb.

Objectively, the examiner indicated that the Veteran's index finger scar was not painful or unstable.  The scar was not due to a burn.  The scar was superficial and non-linear, measuring approximately 3 centimeters by .1 centimeter.  The examiner further noted that the scar did not result in limitation in function, and the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar.

The examiner diagnosed scar, status post left index finger laceration.  He found that the scar did not impact the Veteran's ability to work.

Here, the Board finds that a compensable rating for the scar of the left index finger is not warranted.

In so finding, the Board observes that the scar is not shown to affect an area or areas exceeding 6 square inches (39 sq. cm). Accordingly, a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, regardless of whether the scar is deep or superficial.

Under Diagnostic Code 7804, a 10 percent rating is warranted for a painful or unstable scar.  In this case, the scar is not shown to be unstable and the VA examiners both indicated that there was no pain associated with the scar.  

In considering whether the Veteran would be entitled to evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that such an evaluation is not warranted given that there is no other impairment associated with the scar.  While Veteran has indicated that he experienced some numbness in the area of the scar, the medical evidence did not reveal nerve impairment or related disability of the finger.  

For the foregoing reasons, the Board concludes that a compensable rating for the disability is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. In this respect, the noncompensable evaluation contemplates any pain associated with the disability. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The level of interference with the Veteran's functional ability shown is contemplated by the disability evaluation already assigned to the Veteran's scar disability. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 10 percent evaluation for his service-connected disabilities. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

In conclusion, a compensable rating for left index finger scar is not warranted.  In reaching this determination, the Board has considered the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for MCP joint injury is denied.  

Entitlement to service connection for fractured right fifth MCP joint is denied.

Entitlement to service connection for left plantaris rupture is denied.

Entitlement to service connection for rib contusion is denied.

Entitlement to an initial, compensable rating for left index finger scar is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims for service connection for right lower extremity mononeuritis and warts is warranted.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Right Lower Leg Mononeuritis

The Veteran's service treatment records reflect complaint of strain of the right groin in April 2008.  On retirement examination in January 2009, decreased sensation to light touch of the distal right lower extremity was indicated.  On report of medical history in January 2009, lower extremity distal numbness, onset April 2008 following right groin/hamstring strain, was noted.  Mononeuritis of the lower limb is noted in a subsequent March 2009 treatment report.

On VA QTC examination in September 2009, the Veteran reported that he had been diagnosed with mononeuritis, and the condition had existed for 2 years.  Due to nerve disease, there was anesthesia.  There was no tingling, numbness, abnormal sensation, pain, weakness of the affected parts, or paralysis of the affected parts.  The symptoms occurred constantly.  The Veteran was not receiving any treatment and did not experience any overall functional impairment from the condition.

Examination of the right lower peripheral pulses was normal.  Neurological examination of the lower extremities revealed that motor and sensory function was within normal limits.  Reflexes were 2+ for knee jerk and ankle jerk.  Peripheral nerve involvement was not evident during examination.

With respect to the right lower leg numbness (mononeuritis) the examiner determined that there was no diagnosis because there was no pathology to render a diagnosis.

Based on these examination findings, it is unclear as to whether the condition had resolved or never existed.  The Board observes that while the VA examiner determined that no diagnosis was warranted, mononeuritis with decreased sensation was noted just two months prior to discharge.  In addition, the VA examiner indicated that there was anesthesia, but subsequently stated that there was no abnormal sensation. While he indicated that the symptoms occurred "constantly," no particular symptoms were identified.

Given the inconsistencies in the examination report, and that the Veteran has reported continued symptoms of the right leg, the Board believes that another examination with opinion is necessary to resolve the claim.

Warts

The Board observes that while the Veteran claimed warts of the left leg and foot on his July 2009 Application for Compensation, he subsequently indicated in his June 2010 notice of disagreement that he suffered from warts of the left foot as well as left knee and hands.

However, while the Veteran was afforded VA examination in September 2009, only warts related to the left leg and foot were discussed.  At that time, the examiner noted that while the Veteran reported treatment for warts using ointment, the condition had resolved.  While the examiner noted no callosities of the feet, it is unclear as to whether the skin was examined for warts at other locations.

The Board notes that the Veteran's service treatment records document complaints and treatment of warts of the hands, as well as blisters of the feet. 

Moreover, the Veteran has reported post-service recurrence of warts in various locations, despite use of topical ointment.
The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain, 21 Vet. App. at 321. Therefore, the fact that no warts was present at the time of the 2009 VA examination does not negate the need for a medical opinion addressing the etiology of any skin disorders present during the pendency of this claim.  In this case, it is unclear whether there has been recurrence or residuals related to the in-service wart/blisters during the pendency of the appeal.  The examiner did not report on whether had been any recurrence or residuals of warts since service.  

Given that the Veteran has reported recurrence as well as additional affected areas since the 2009 examination, the Board believes that another examination with opinion is necessary to resolve the claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed warts. Any indicated tests should be accomplished. The examiner should review the record prior to examination.     

The examiner should identify whether the Veteran has (or has had since service) warts or residuals thereof on the feet, legs, hands, and any other location identified by the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the warts/skin disability first manifest in service or is otherwise medically related to service, to include treatment for warts/blisters therein.

The examiner is asked to provide an opinion on etiology, even if such condition had resolved at the time of examination.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right lower leg mononeuritis. Any indicated tests should be accomplished. The examiner should review the record prior to examination.     

The examiner should identify whether the Veteran has (or has had since service) disability of the right lower leg. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifest in service or is otherwise medically related to service, to include diagnosis of right leg mononeuritis.

The examiner is specifically asked to address whether, given the findings of the 2009 VA examiner, the condition had resolved or never existed.  The examiner is asked to provide an opinion on etiology, even if such condition had resolved at the time of examination.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


